DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The Claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 19 is directed toward a computer readable storage device including computer readable instructions and the computer readable storage device is not excluded from transitory signals which constitute subject matter ineligible for patent protection. Applicant discloses [0128] …the computing logic can be stored in any type of computer-readable medium (e.g., a non-transitory medium such as a memory or storage medium) or computer storage device and be stored on and executed by one or more general-purpose or special-purpose processors. The statement “e.g. a non-transitory medium such as a memory or storage medium” does not limit “any type of computer readable medium” to “non-transitory computer readable medium. Claim 20 is rejected under 35 USC §101 for containing the ineligible subject matter of parent Claim 19.

In support of compact prosecution, Claim 19 is construed: “A non-transitory computer readable storage device including computer readable instructions that …” and Claim 20 is construed: “A non-transitory computer readable storage device …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss (US 2017/0136877).  

Regarding Claims 1 and 19 (Original), Boss teaches a method for providing flexible vehicle status notifications via an instrument cluster displayed on an in-vehicle screen, comprising and a non-transitory computer readable storage device including computer readable instructions that, when executed by at least one processing unit, are configured to cause the at least one processing unit to perform a method, the method comprising: 
receiving information  [¶0111, “a fuel tank content level sensor”] associated with a gauge [fig. 2A @204] measurement [¶0060, “After initial start, the process 300 begins with the system continually monitoring the sensors and widgets currently in the instrument panel display 200”] that is outside a normal operating range [¶0056 teaches assigning an importance values to the fuel gauge widget that results in fig. 2D @220 or fig. 2E @220a]; 
determining a gauge state [widget importance] based on the received information [construed as widget importance value, fig. 3 @306]; 
determining whether the gauge [widget] is currently displayed on-screen or hidden from display [¶0059, “With this example implementation variant, the system uses the values to determine whether and where a given widget should be displayed in the instrument panel display 200, typically based upon comparison with a preset threshold value that determines whether a given widget is displayed or not)”]; 
when the gauge is currently displayed on-screen, updating the instrument cluster to change the gauge from a current display state to a display state [fig. 3 @314 (widget display slot based on widget importance value)] associated with the gauge state [fig. 3 @310 (updated widget importance value)], wherein 
the display state [fig. 2D @220, fig. 3 @314 (widget display slot based on importance value)] includes presentation attributes of a salience [the quality of being particularly noticeable or important; prominence] level corresponding to the gauge state [¶0056, “presume that the driver ignores the low fuel warning indicator widget 220 of FIG. 2D and continues to drive … when the fuel level is very low, that becomes of primary importance and so the system automatically replaces all of the gauge widgets of FIG. 2D, except the speedometer widget 202a, with a “RESERVE Fuel Warning” 220a to inform the driver that they are into the reserve and must refuel as soon as possible. FIG. 2E illustrates, in simplified form, a representation of the instrument panel display 200 after the fuel level becomes of primary importance”]; and when the gauge is currently hidden from display [widget importance less than threshold requiring display], updating the instrument cluster [¶0061] to show the gauge in the display state [fig. 3 @314 (widget display slot based on widget importance value)] associated with the gauge state [updated widget importance value].

Regarding Claim 10 (Original), Boss teaches a system [fig. 14 @1400] for providing flexible vehicle status notifications [¶0005, “software-implemented graphic manifestations (called “widgets”) of vehicle-related instruments (e.g., speedometer, tachometer, fuel level, etc.) and warnings (e.g., “check engine,” door(s) ajar, low tire pressure, etc.)”] via an instrument cluster displayed on an in-vehicle screen [¶0008, fig. 14 @200]; the system comprising:
at least one processor [fig. 14 @1410];
a memory storage device [fig. 14 @1412] including instructions that, when executed by the at least one processor [¶0117], cause the system to: 
receive information  [¶0111, “a fuel tank content level sensor”] associated with a gauge [fig. 2A @204] measurement [¶0060, “After initial start, the process 300 begins with the system continually monitoring the sensors and widgets currently in the instrument panel display 200”] that is outside a normal operating range [¶0056 teaches assigning an importance values to the fuel gauge widget that results in fig. 2D @220 or fig. 2E @220a]; 
determine a gauge state [widget importance] based on the received information [construed as widget importance value, fig. 3 @306]; 
determine whether the gauge [widget] is currently displayed on-screen or hidden from display [¶0059, “With this example implementation variant, the system uses the values to determine whether and where a given widget should be displayed in the instrument panel display 200, typically based upon comparison with a preset threshold value that determines whether a given widget is displayed or not)”]; 
when the gauge is currently displayed on-screen, update the instrument cluster to change the gauge from a current display state to a display state [fig. 3 @314 (widget display slot based on widget importance value)] associated with the gauge state [fig. 3 @310 (updated widget importance value)], wherein 
the display state [fig. 2D @220, fig. 3 @314 (widget display slot based on importance value)] includes presentation attributes of a salience [the quality of being particularly noticeable or important; prominence] level corresponding to the gauge state [¶0056, “presume that the driver ignores the low fuel warning indicator widget 220 of FIG. 2D and continues to drive … when the fuel level is very low, that becomes of primary importance and so the system automatically replaces all of the gauge widgets of FIG. 2D, except the speedometer widget 202a, with a “RESERVE Fuel Warning” 220a to inform the driver that they are into the reserve and must refuel as soon as possible. FIG. 2E illustrates, in simplified form, a representation of the instrument panel display 200 after the fuel level becomes of primary importance”]; and when the gauge is currently hidden from display [widget importance less than threshold requiring display], update the instrument cluster [¶0061] to show the gauge in the display state [fig. 3 @314 (widget display slot based on widget importance value)] associated with the gauge state [updated widget importance value].

Regarding Claims 4 and 13 (Original), Boss teaches the method of Claim 1 and the system of Claim 10, wherein:
when the gauge measurement [construed as fuel level sensor measurement] is within an out-of-parameter range between the normal operating range [fuel level does not result in warning light (fig. 2D @220)] and a warning threshold [¶0056 fuel level results in fig. 2E @220a], 
the system is further configured to determine that the gauge is in an out-of-parameter state [¶0059, “With this example implementation variant, the system uses the values to determine whether and where a given widget should be displayed in the instrument panel display 200, typically based upon comparison with a preset threshold value that determines whether a given widget is displayed or not)”]; and
the display state [fig. 2D @220, fig. 3 @314 (widget display slot based on importance value)] includes presentation attributes of a salience level corresponding to the gauge state [¶0056, fig. 2D @220].

Regarding Claims 5 and 14 (Original), Boss teaches the method of Claim 1 and the system of Claim 10, wherein:
when the gauge measurement meets or exceeds the warning threshold [¶0056, fuel level very low], 
the system is further configured to determine [fig. 3 @306] that the gauge is in a warning state; and 
the display state associated with the gauge state comprises a warning display state including presentation attributes [widget size and position] of the salience level corresponding to the warning state [fig. 2E @220a].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Karpinsky (US 2011/0175754). All reference is to Boss unless indicated otherwise.

Regarding Claim 15 (Original), Boss teaches the system of Claim 10, wherein
the presentation attributes of the salience level corresponding to the gauge state [¶0056, importance of widget] comprise a combination of: size and location color; flashing effects; and sound effects
Boss does not teach presentation attributes comprise a combination of color; flashing effects; and sound effects
Karpinski teaches presentation attributes comprise a combination of: color; flashing effects; and sound effects [¶0012, “… the main speedometer gauge disappears and is replaced with a warning blinking sign with sound indicating to the driver that there is imminent danger. These displays may be changed by vehicle occupants or set by manufacturer. Instead of being hard-wired or fastened into the dash, the displays will be dynamic within the electronic dashboard”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate audible and visual effects to emphasize particular displayed widgets, as taught by Karpinski, into the system taught by Boss, in order to use visual and audible accents to emphasize the relative importance of displayed information. 

Allowable Subject Matter
Claims 2-3, 6-9, 11-12, and 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694